DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
Response to Amendment
The Amendment filed April 14, 2021 has been entered. Claims 1-13 remain pending in the application.  Applicant’s indication of claim interpretation is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garratt et al. (US 2015/0289786 A1) (hereinafter – Garratt) in view of Rountree (US 2018/0270590 A1) (hereinafter – Rountree).
Regarding claim 1, Garratt discloses A method of executing a hearing test, the method comprising (Abstract):
sending one or more audio signals to a noise cancelling audio device worn by a user, wherein the one or more audio signals comprise at least one audio signal associated with a threshold for normal hearing (Para. [0036], “In order to administer the audiometric exam, a specific frequency tone is outputted through the audio output device as described in FIG. 2.” And Para. [0047], “To achieve the desired accuracy the ambient sound levels in the ear canal during testing must be low enough so as to have minimal interaction with the test signal. Thus either sealed earphones or noise cancelling technology should be used.” See also para. [0004], “It is well known that hearing impaired patients with a significant hearing loss, generally regarded as greater than 35 dB loss in their better ear” thus a threshold for normal hearing is well known.), 
and wherein the noise cancelling audio device is configured to cancel acoustic environmental noise in an environment in which the noise canceling audio device is worn (Para. [0036], “In order to administer the audiometric exam, a specific frequency tone is outputted through the audio output device as described in FIG. 2.” And Para. [0047], “To achieve the desired accuracy the ambient sound levels in the ear canal during testing must be low enough so as to have minimal interaction with the test signal. Thus either sealed earphones or noise cancelling technology should be used.”);
outputting instructions associated with the one or more audio signals to a portable computing device having a display screen viewed by the user (Para. [0036], “The user is prompted to indicate whether they were able to hear the specific frequency tone, and a hearing ability selection is received through the user interface to indicate as such.”);
receiving one or more inputs associated with the one or more audio signals via the display screen of the portable computing device (Para. [0036], “The user is prompted to indicate whether they were able to hear the specific frequency tone, and a hearing ability selection is received through the user interface to indicate as such.”);
generating an audiogram based at least in part on the one or more inputs (Para. [0039], “Referring to FIG. 3, an audiogram is also produced from the audiometric data. The audiogram is also a well-known technique for visually depicting hearing loss as ascertained with the audiometric data. The audiogram is displayed on the user interface after the audiometric exam is complete to inform the user visually and accurately of their current state of hearing loss.”);
outputting the audiogram to the portable computing device for display on a user interface at the display screen to the user (Para. [0039], “Referring to FIG. 3, an audiogram is also produced from the audiometric data. The audiogram is also a well-known technique for visually depicting hearing loss as ascertained with the audiometric data. The audiogram is displayed on the user interface after the audiometric exam is complete to inform the user visually and accurately of their current state of hearing loss.”);
Garratt fails to disclose wherein the threshold for normal hearing is 25 dB HL
and outputting a reference audiogram to the portable computing device for display on the user interface along with the audiogram for a comparative analysis with respect to the threshold for normal hearing at 25 dB HL, the reference audiogram corresponding to a standard hearing test administered at a clinical setting
However, in the same field of endeavor, Rountree teaches wherein the threshold for normal hearing is 25 dB HL (FIG. 1 and Para. [0022], “The audiogram also shows mild hearing loss from 20 dB to 40 dB at 250 Hz 100 and 2 KHz 106. By way of comparison, the audiogram shows relatively normal hearing at about 20 dB at 500 Hz 102 and 1 KHz 104.”)
and outputting a reference audiogram to the portable computing device for display on the user interface along with the audiogram for a comparative analysis with respect to the threshold for normal hearing at 25 dB HL, the reference audiogram corresponding to a standard hearing test administered at a clinical setting (FIG. 9, shows the standard audiogram and then a gain adjusted audiogram from the invention, showing a comparison between the standard or reference.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Garratt to include a reference audiogram as taught by Rountree in order to produce an audiogram without a trained audiologist (Para. [0004], “However, these hearing aids typically require an audiogram from a trained audiologist. Furthermore, they must be reprogrammed as hearing is further diminished. The inevitable result is a significant time and cost overhead for users.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Garratt, since these are result effective variables that contribute to the overall effectiveness of the audiogram, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the threshold to 25 dB would allow for overall effectiveness of the audiogram, i.e. what constitutes hearing loss and what doesn’t, which is well known in the art.   
Regarding claim 2, Garratt discloses The method of claim 1, wherein sending the audio signal comprises sending a sound at a particular frequency and duration (Para. [0036], “This process is repeated for multiple frequencies in order to adequately ascertain the amount of hearing impairment in the user across the typical human hearing frequency ranges.”).
Regarding claim 3, Garratt discloses The method of claim 1, wherein the noise cancelling audio device comprises portable noise cancelling headphones (Para. [0047], “Thus either sealed earphones or noise cancelling technology should be used.”).
Regarding claim 4, Garratt discloses The method of claim 1, further comprising storing the audiogram in an electronic medical record (Para. [0037], “When the test is completed two results are known; firstly the audiogram type data which is necessary for the patients base line EMR records and secondly the `denial" result and patients voluntary election, or not, to undergo a full acoustic evaluation.”).
Regarding claim 5, Garratt discloses The method of claim 1, further comprising generating a description of a hearing assessment result based at least in part on the input and outputting the description to the portable computing device for display on the display screen to the user (Para. [0040], “In the preferred embodiment of the present invention, the user is presented with a simplified audiogram, designed to graphically explain the patient's loss scenario in a manner easily understood by the layman. The graph presented is similar to a conventional audiogram in that it has frequency on the horizontal axis and loss charted on the vertical axis. In order to make the graph easily and quickly understood we present overlaid graphics on the graph such as the speech banana as well as relevant icons positioned on the graph indicative of their frequency and volume characteristics.”).
Regarding claim 6, Garratt discloses A hearing assessment system, comprising (Abstract):
a noise cancelling audio device configured to be worn by a user and configured to cancel acoustic environmental noise (Para. [0047], “Thus either sealed earphones or noise cancelling technology should be used.”);
a portable computing device having a display screen (Para. [0033], “The present invention is facilitated through a computing device, such as, but not limited to, a personal computer such as a desktop computer or a laptop computer, a mobile device such as a tablet or smartphone, or any other electronic computing device which comprises a user interface and is capable of facilitating the use of the software application for patient screening. The user interface may be, but is not limited to a touchscreen display such as that utilized by a tablet device,”);
and executable instructions that configure the portable computing device to perform a method including (Para. [0033], “The present invention is facilitated through a computing device, such as, but not limited to, a personal computer such as a desktop computer or a laptop computer, a mobile device such as a tablet or smartphone, or any other electronic computing device which comprises a user interface and is capable of facilitating the use of the software application for patient screening. The user interface may be, but is not limited to a touchscreen display such as that utilized by a tablet device,” See also claim 1.):
sending a series of hearing assessment audio signals to the noise cancelling audio device (Para. [0036], “In order to administer the audiometric exam, a specific frequency tone is outputted through the audio output device as described in FIG. 2.”);
wherein the hearing assessment audio signals comprise at least one audio signal associated with a threshold for normal hearing (Para. [0036], “In order to administer the audiometric exam, a specific frequency tone is outputted through the audio output device as described in FIG. 2.” And Para. [0047], “To achieve the desired accuracy the ambient sound levels in the ear canal during testing must be low enough so as to have minimal interaction with the test signal. Thus either sealed earphones or noise cancelling technology should be used.” See also para. [0004], “It is well known that hearing impaired patients with a significant hearing loss, generally regarded as greater than 35 dB loss in their better ear” thus a threshold for normal hearing is well known.), 
cancelling, at the noise cancelling audio device, the acoustic environmental noise in an environment in which the noise cancelling audio device is worn (Para. [0047], “To achieve the desired accuracy the ambient sound levels in the ear canal during testing must be low enough so as to have minimal interaction with the test signal. Thus either sealed earphones or noise cancelling technology should be used.”);
outputting, on the display screen, instructions associated with the series of hearing assessment audio signals (Para. [0036], “The user is prompted to indicate whether they were able to hear the specific frequency tone, and a hearing ability selection is received through the user interface to indicate as such.”);
receiving inputs from the user in response to the series of hearing assessment audio signals (Para. [0036], “The user is prompted to indicate whether they were able to hear the specific frequency tone, and a hearing ability selection is received through the user interface to indicate as such.”);
generating an audiogram based on the inputs (Para. [0039], “Referring to FIG. 3, an audiogram is also produced from the audiometric data.”);
outputting the audiogram on the display screen (Para. [0039], “The audiogram is displayed on the user interface after the audiometric exam is complete to inform the user visually and accurately of their current state of hearing loss.”);
Garratt fails to disclose wherein the threshold for normal hearing is 25 dB HL
and outputting a reference audiogram to the portable computing device for display on the user interface along with the audiogram for a comparative analysis with respect to the threshold for normal hearing at 25 dB HL, the reference audiogram corresponding to a standard hearing test administered at a clinical setting
However, in the same field of endeavor, Rountree teaches wherein the threshold for normal hearing is 25 dB HL (FIG. 1 and Para. [0022], “The audiogram also shows mild hearing loss from 20 dB to 40 dB at 250 Hz 100 and 2 KHz 106. By way of comparison, the audiogram shows relatively normal hearing at about 20 dB at 500 Hz 102 and 1 KHz 104.”)
and outputting a reference audiogram to the portable computing device for display on the user interface along with the audiogram for a comparative analysis with respect to the threshold for normal hearing at 25 dB HL, the reference audiogram corresponding to a standard hearing test administered at a clinical setting (FIG. 9, shows the standard audiogram and then a gain adjusted audiogram from the invention, showing a comparison between the standard or reference.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Garratt to include a reference audiogram as taught by Rountree in order to produce an audiogram without a trained audiologist (Para. [0004], “However, these hearing aids typically require an audiogram from a trained audiologist. Furthermore, they must be reprogrammed as hearing is further diminished. The inevitable result is a significant time and cost overhead for users.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Garratt, since these are result effective variables that contribute to the overall effectiveness of the audiogram, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the threshold to 25 dB would allow for overall effectiveness of the audiogram, i.e. what constitutes hearing loss and what doesn’t, which is well known in the art.   
Regarding claim 11, Garratt discloses The method of claim 1,
and outputting a message related to the hearing loss to the portable computing device for display on the display screen to the user (Para. [0039], “Referring to FIG. 3, an audiogram is also produced from the audiometric data. The audiogram is also a well-known technique for visually depicting hearing loss as ascertained with the audiometric data. The audiogram is displayed on the user interface after the audiometric exam is complete to inform the user visually and accurately of their current state of hearing loss.”).
Garratt fails to disclose further comprising: determining that the user has hearing loss with respect to the threshold for normal hearing of 25 dB HL;
further comprising: determining that the user has hearing loss with respect to the threshold for normal hearing of 25 dB HL (FIG. 1 and Para. [0022], “The audiogram also shows mild hearing loss from 20 dB to 40 dB at 250 Hz 100 and 2 KHz 106. By way of comparison, the audiogram shows relatively normal hearing at about 20 dB at 500 Hz 102 and 1 KHz 104.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Garratt to include a reference audiogram as taught by Rountree in order to produce an audiogram without a trained audiologist (Para. [0004], “However, these hearing aids typically require an audiogram from a trained audiologist. Furthermore, they must be reprogrammed as hearing is further diminished. The inevitable result is a significant time and cost overhead for users.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Garratt, since these are result effective variables that contribute to the overall effectiveness of the audiogram, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the threshold to 25 dB would allow for overall effectiveness of the audiogram, i.e. what constitutes hearing loss and what doesn’t, which is well known in the art.   
Regarding claim 12, Garratt discloses The method of claim 1,
and outputting a message related to the determination to the portable computing device for display on the display screen to the user (Para. [0039], “Referring to FIG. 3, an audiogram is also produced from the audiometric data. The audiogram is also a well-known technique for visually depicting hearing loss as ascertained with the audiometric data. The audiogram is displayed on the user interface after the audiometric exam is complete to inform the user visually and accurately of their current state of hearing loss.”).
further comprising: determining that the user does not have hearing loss with respect to the threshold for normal hearing of 25 dB HL;
However, in the same field of endeavor, Rountree teaches further comprising: determining that the user does not have hearing loss with respect to the threshold for normal hearing of 25 dB HL (FIG. 1 and Para. [0022], “The audiogram also shows mild hearing loss from 20 dB to 40 dB at 250 Hz 100 and 2 KHz 106. By way of comparison, the audiogram shows relatively normal hearing at about 20 dB at 500 Hz 102 and 1 KHz 104.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Garratt to include a reference audiogram as taught by Rountree in order to produce an audiogram without a trained audiologist (Para. [0004], “However, these hearing aids typically require an audiogram from a trained audiologist. Furthermore, they must be reprogrammed as hearing is further diminished. The inevitable result is a significant time and cost overhead for users.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Garratt, since these are result effective variables that contribute to the overall effectiveness of the audiogram, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the threshold to 25 dB would allow for overall effectiveness of the audiogram, i.e. what constitutes hearing loss and what doesn’t, which is well known in the art.   
Regarding claim 13, Garratt discloses The method of claim 1, Garratt fails to disclose further comprising verifying, based on the comparative analysis, that the method of executing the hearing test achieves results that are substantially similar to reference results obtained by the standard hearing test administered at a clinical setting 
further comprising verifying, based on the comparative analysis, that the method of executing the hearing test achieves results that are substantially similar to reference results obtained by the standard hearing test administered at a clinical setting (FIG. 9, shows the standard audiogram and then a gain adjusted audiogram from the invention, showing a comparison between the standard or reference.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Garratt to include a reference audiogram as taught by Rountree in order to produce an audiogram without a trained audiologist (Para. [0004], “However, these hearing aids typically require an audiogram from a trained audiologist. Furthermore, they must be reprogrammed as hearing is further diminished. The inevitable result is a significant time and cost overhead for users.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Garratt, since these are result effective variables that contribute to the overall effectiveness of the audiogram, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the threshold to 25 dB would allow for overall effectiveness of the audiogram, i.e. what constitutes hearing loss and what doesn’t, which is well known in the art.   

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Garratt et al. (US 2015/0289786 A1) (hereinafter – Garratt) and Rountree (US 2018/0270590 A1), in view of Fausti et al. (US 2013/0274628 A1) (hereinafter – Fausti).
Regarding claim 7, Garratt discloses The method of claim 1, Garratt fails to disclose wherein the noise cancelling audio device includes a first functional unit associated with a first ear of the user and a second functional unit associated with a second ear of the user.
wherein the noise cancelling audio device includes a first functional unit associated with a first ear of the user and a second functional unit associated with a second ear of the user (Para. [0007], “In one embodiment, a method for monitoring or testing the hearing of a user is provided. The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, and receiving an indication of whether the test sound was heard by the indicated ear at the selected test frequencies and, for instances where the test sound was heard, storing the stimulus level for which the test sound was heard.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hearing test method as taught by Garratt to include separate ear units as taught by Fausti in order to identify issues with each ear (Para. [0007], “The sensitive range for ototoxicity can be monitored for each ear by performing one or more subsequent hearing tests and comparing the baseline values for the respective sensitive range for ototoxicity with stimulus levels obtained from additional hearing tests.”).
Regarding claim 8, Garratt and Fausti teach The method of claim 7, Garratt fails to disclose further comprising: receiving an initial input that provides a selection of one ear of the first and second ears of the user;
and selectively sending the one or more audio signals to one functional unit of the first and second functional units of the noise cancelling audio device that is respectively associated with the one ear.
further comprising: receiving an initial input that provides a selection of one ear of the first and second ears of the user (Para. [0007], “In one embodiment, a method for monitoring or testing the hearing of a user is provided. The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, and receiving an indication of whether the test sound was heard by the indicated ear at the selected test frequencies and, for instances where the test sound was heard, storing the stimulus level for which the test sound was heard.”);
and selectively sending the one or more audio signals to one functional unit of the first and second functional units of the noise cancelling audio device that is respectively associated with the one ear (Para. [0007], “In one embodiment, a method for monitoring or testing the hearing of a user is provided. The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, and receiving an indication of whether the test sound was heard by the indicated ear at the selected test frequencies and, for instances where the test sound was heard, storing the stimulus level for which the test sound was heard.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hearing test method as taught by Garratt to include separate ear 
Regarding claim 9, Garratt discloses The system of claim 6, Garratt fails to disclose wherein the noise cancelling audio device includes a first functional unit associated with a first ear of the user and a second functional unit associated with a second ear of the user.
However, in the same field of endeavor, Fausti teaches wherein the noise cancelling audio device includes a first functional unit associated with a first ear of the user and a second functional unit associated with a second ear of the user (Para. [0007], “In one embodiment, a method for monitoring or testing the hearing of a user is provided. The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, and receiving an indication of whether the test sound was heard by the indicated ear at the selected test frequencies and, for instances where the test sound was heard, storing the stimulus level for which the test sound was heard.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Garratt to include separate ear units as taught by Fausti in order to identify issues with each ear (Para. [0007], “The sensitive range for ototoxicity can be monitored for each ear by performing one or more subsequent hearing tests and comparing the baseline values for the respective sensitive range for ototoxicity with stimulus levels obtained from additional hearing tests.”).
Regarding claim 10, Garratt and Fausti teach The system of claim 9, Garratt fails to disclose wherein the method performed by the executable instructions further includes: receiving an initial input that provides a selection of one ear of the first and second ears of the user;
and selectively sending the series of hearing assessment audio signals to one functional unit of the first and second functional units of the noise cancelling audio device that is respectively associated with the one ear.
However, in the same field of endeavor, Fausti teaches wherein the method performed by the executable instructions further includes: receiving an initial input that provides a selection of one ear of the first and second ears of the user (Para. [0007], “In one embodiment, a method for monitoring or testing the hearing of a user is provided. The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at respective ones of the selected test frequencies to the indicated ear, the one or more test sounds being output at one or more stimulus levels, and receiving an indication of whether the test sound was heard by the indicated ear at the selected test frequencies and, for instances where the test sound was heard, storing the stimulus level for which the test sound was heard.”);
and selectively sending the series of hearing assessment audio signals to one functional unit of the first and second functional units of the noise cancelling audio device that is respectively associated with the one ear (Para. [0007], “In one embodiment, a method for monitoring or testing the hearing of a user is provided. The method includes presenting a plurality of test frequencies for selection by a user through a display or acoustically, receiving indications of respective selections of test frequencies by the user, including indications of a right ear or a left ear that is to be tested at the respective selected test frequencies, causing an audio test unit to output one or more test sounds at .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Garratt to include separate ear units as taught by Fausti in order to identify issues with each ear (Para. [0007], “The sensitive range for ototoxicity can be monitored for each ear by performing one or more subsequent hearing tests and comparing the baseline values for the respective sensitive range for ototoxicity with stimulus levels obtained from additional hearing tests.”).
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791